DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 07/06/22. The specification and claims 30, 42-45, 49-58 have been amended, new claims 60-63 have been added and claims 31-41 have been canceled. Accordingly, claims 30, 42-63 are pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Objections
Claims 30, 43 and 50 are objected to for failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification. Since the subject matter was recited in the claims as originally filed, this is not a new matter rejection. However, the said subject matter should be inserted into the specification. The said subject matter includes n,n-dodecyldimethylamine oxide and polydimethylsiloxane.   
Claims 51, 53 and 56 are objected to for capitalizing chemical compounds, including Diethylene, Dimethyl…. Chemical names should not be capitalized. 
In claim 30, line 8, there is no space between “of” and “2”. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 42-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 30 and 50 have been amended to recite “a solvent”. However, the Specification does not define and describe the solvent.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 51-56 recite limitations in the herbicide composition of claim 30, where there is insufficient antecedent basis for these limitations in the claims. Claim 30 does not support the said limitations. The limitations are:
In claim 51, glyphosate salt and isopropylamine, 1,2-ethane diol; diethylene triamine pentacetic sodium salt; dimethyl siloxane and water. 
In claim 52, glyphosate salt and isopropylamine, 1,2-ethane diol; (carboxymethyl) dimethyl-3-((1-oxododecyl)amino) propylammonium hydroxide; dimethyl siloxane and water. 
In claim 53, glyphosate salt and isopropylamine, 1,2-ethane diol; ethanolamine; dimethyl siloxane and water. 
In claim 54, glyphosate salt and isopropylamine, 1,2-ethane diol; diethylene triamine pentacetic sodium salt; dimethyl siloxane and water. 
In claim 55, glyphosate salt and isopropylamine, 1,2-ethane diol; (carboxymethyl) dimethyl-3-((1-oxododecyl)amino) propylammonium hydroxide; dimethyl siloxane and water. 
In claim 56, glyphosate salt and isopropylamine, 1,2-ethane diol; ethanolamine; dimethyl siloxane and water. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 42-63 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al (US 20060040826) in combination with Moreno (US 20060240985), Bain et al (US 20130172184) and Klug et al (US 20170339949).   

Eaton et al teach a herbicidal composition comprising in aqueous solution a mixture of salts of glyphosate at a total glyphosate a.e. concentration not less than about 360 g/l, wherein (a) said glyphosate is in anionic form accompanied by low molecular weight non-amphiphilic cations in a total molar amount of about 100% to about 120% of the molar amount of said glyphosate; (b) said cations comprise potassium and propylammonium (e.g., isopropylammonium) cations in a mole ratio of about 70:30 to about 90:10; and (c) said potassium and propylammonium cations together constitute about 90 to 100 molar percent of all of said low molecular weight non-amphiphilic cations in the composition (See abstract).
Eaton et al disclose that “U.S. Pat. No. 6,544,930 to Wright discloses an approach to meeting this challenge. According to this approach, a concentrated aqueous solution of glyphosate, predominantly in the form of one or a mixture of the potassium and monoethanolammonium (MEA) salts thereof, was provided, it having been determined that such a solution had an unexpectedly high specific gravity, permitting more glyphosate a.e. to be delivered in a container of given capacity than was previously attainable using the isopropylammonium (IPA) salt in widespread commercial use, for example as Roundup® herbicide of Monsanto” (See [0004]). 
The said composition comprising at least one surfactant, wherein the weight ratio of glyphosate (expressed as a.e.) to surfactant is not greater than about 10:1, for example about 2:1 to about 10:1, or about 3:1 to about 6:1 (See [0012] and [0037]). 
The surfactants include dodecyldimethylamine (see [0050]-[0058]), and other surfactants include solvents such as ethylene glycols (See [0044]). 
Eaton et al disclose an aqueous concentrate composition containing a mixture of potassium and IPA salts of glyphosate at a mole ratio of about 70:30 to about 90:10 and at a total glyphosate a.e. concentration illustratively of about 400 to about 600 g/l, with or without surfactant, can exhibit a lower freezing point than a comparative potassium salt composition (See [0075]).
Relative amounts of potassium salt, glyphosate acid and isopropylamine are selected to provide a mixed glyphosate salt solution having a desired mole ratio of potassium to IPA cations of about 50:50 to about 90:10, for example about 60:40 to about 90:10, etc, (See [0017], [0106]-[0107]).
Eaton et al teach methods of use of glyphosate herbicidal formulations, well known in the art can be applied, for example by spraying, to foliage of plants such as weeds to be killed or controlled. For most purposes, an application composition, for example a spray-tank composition, is applied at a glyphosate a.e. rate of about 0.1 to about 5 kg/ha, occasionally more. Typical glyphosate a.e. rates for control of annual and perennial grasses and broadleaved plants are about 0.3 to about 1.5 kg/ha. The concentrates can be applied in any convenient volume of water, most typically about 50 to about 1,000 l/ha (See [0087]).
To prepare the compositions, a mixture of potassium and IPA salts of glyphosate at a mole ratio of 80:20 was formulated at a glyphosate a.e. concentration of 540 g/l, together with different polyoxyethylene tallowamine surfactants differing in average number of EO units, in each case at a glyphosate a.e. to surfactant ratio of 4:1 by weight (See [0016]-[0017] and [0117]). 
Eaton et al disclose providing a tank-mix herbicidal composition comprising, in an aqueous application medium, a glyphosate herbicide and a coherbicide of low water solubility, the composition being prepared by a process comprising admixing in a suitable vessel with agitation, the components (See [0013], [0017], [0019] and [0091]).
Eaton et al also disclose that the said compositions comprise additional herbicidally inactive ingredients such as pH modulating agents (e.g., acidifying, basifying and/or buffering agents), defoaming agents, antidrift agents, coloring agents, and the like.  The specific defoaming agent exemplified is (AgniqueTM DF 6889) (an organosilicone antifoam agent) present at 0.5 g/l (See [0072] and [0172]).
 
Eaton et al lack a specific disclosure on ethylene glycol, the anti-foaming agents, and complexing agents as claimed. The said components are known in the art as taught by Moreno, Bain et al and Klug et al. 

Moreno teaches a high performance adjuvant composition used for the formulation of herbicides based on N-phosphonomethyl glycine and its salts. Disclosed is a surfactant-based composition mainly applicable as an adjuvant for glyphosate family herbicides aqueous solutions, such as N-phosphonomethyl glycine, commonly used in the form of its salts, such as potassium salt. Composition based on surfactants mixture featured by comprising: (a) one or more alkoxylated alkyl amines; (b) one or more glycols and their derivatives or, yet, their mixtures; (c) optionally water (See title and abstract).
The said high performance adjuvant composition has been developed in order to be added to glyphosate-based (N-phosphonomethyl glycine) herbicides formulation and to its respective salt, potassium, monoisopropylamine and monoethanolamine. Disclosed is a mixture of glycols and ethoxylated fatty amines, where glycol is the main agent that promotes synergy between ethoxylated fatty amines and respective glyphosate salt (N-phosphonomethyl glycine) (See [0018]-[0019]). 
The compositions comprise ethylene glycol (See [0025]-[0027]) and other adjuvants as well as water (see [0028]). 
Moreno discloses a high performance adjuvant composition used on herbicides formulation based on N-phosphonomethyl glycine derivatives and their salts, comprising: (a) one or more alkoxylated alkyl amines; and (b) one or more glycols, their derivatives or mixtures thereof. The concentration of alkoxylated alkyl amine is in the adjuvant formulation is about 80% and the glycol is present at about 11%. The adjuvant component is about 12% of the herbicidal composition (See Table 6, claims 1, 13-16). 
It is disclosed that mixture of 58% w/w alkoxylated tallow fatty amine with a distribution from about 1 to about 9 moles of ethylene oxide, with 5.0% w/w alkoxylated tallow fatty amine with a distribution from about 10 to about 20 moles of ethylene oxide, then, add 33% w/w propylene glycol and 4.0% w/w water. The composition comprises diethylene glycol 1:1 w/w N-phosphonomethy glycine monoisopropylamine salt 480 g/L formulation, with 12% of adjuvant mixture (See [0039]). 


Bain et al teach compositions comprising herbicides and other suitable additives. Exemplary herbicides include one or more of: 2,3,6-TBA; 2,4-D; glyphosate-isopropylammonium, etc, (See [0078]). 
The additives include chelating agents including ethylene diamine tetra acetates, diethylene triamine pentaacetates (DTPA), ethanol-diglycines, propylene diamine tetracetic acid (PDTA), diethylene triamine penta acetic acid, propylene diamine tetracetic acid (PDTA) (See [0085]). 
The compositions also comprise one or more plasticizers such as glycerol, glycerin, ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, etc. The said plasticizer is present at from 0.01% wt. to about 1% wt (See [0069]-[0070]). 

Klug et al teach water-soluble salts of herbicides, for example of glyphosate, their salts, or as a mixture of these salts, usually as aqueous formulations (See [0004]).
The said herbicide compositions also comprise adjuvants including one or more amine compounds, including methylamine, ethanolamine, dimethylamine, etc (See [0058]).  The other adjuvants included may be defoamers such as are fatty acid alkyl ester alkoxylates, organopolysiloxanes such as polydimethylsiloxanes and mixtures thereof. Also advantageous are mixtures of various foam inhibitors, for example those of silicone oil, paraffin oil, etc, (See [0117]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Moreno, Bain et al and Klug et al with that of Eaton et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to do so because Eaton et al teach a method of making a high loading glyphosate herbicidal composition wherein the said composition has high loading of glyphosate mixture and provides for a good herbicidal effect. Eaton et al teach that the surfactants and adjuvants allow for a mixture of potassium and monoisopropylamine salts of glyphosate to have a higher loading range than without it. Moreno, Bain et al and Klug et al also teach compositions comprising herbicides including glyphosates and suitable adjuvants. Moreno teach that suitable surfactants include ethylene glycol and its amounts. Eaton et al’s formulations are said to have a defoaming agents such as AgniqueTM DF 6889, a known organosilicone antifoam agent. However, Eaton et al do not specifically recite the use of polydimethylsiloxane. However, Klug et al teach that polydimethylsiloxane is a suitable and effective defoaming agent. As such one of ordinary skill in the art would have been motivated to have selected Klug et al’s defoaming agent as the defoaming agent of Eaton et al. 
Similarly, Eaton et al teach adding herbicidally inactive ingredients and Bain et al teach adding adjuvants such as chelating agents such as diethylene triamine pentaacetates. 
The performance of the compositions as stated in claims 45-47 would have been expected form the same composition as claimed in claim 30 and taught by Eaton et al in combination with Bain et al and Klug et al. 

Response to Arguments
Applicant's arguments filed 07/06/22 have been fully considered. Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s first argument is regarding the rejection of claims over Eaton et al. Applicant argues that “the claims describe a formulation that exhibits advantages in use not expected by one of skill in the art who reads Eaton “826. Eaton ‘826 is focused on improving the physical viscosity and freeze characteristics of a formulation. Eaton ‘826 describes a mixture of K/MIPA salts in a ratio of 50:50 to 90:10, whereas the present claims recite a ratio of K/MIPA salts of 36.33:63.67 to 63.67:36.33” (See Remarks, page 11).
The arguments are not persuasive. Eaton et al, specifically disclose a composition comprising a combination of glyphosate salts and that “It has now surprisingly been found that addition of a minor amount of glyphosate IPA salt to a glyphosate potassium salt formulation greatly enhances compatibility with surfactants, and still more surprisingly that, with such addition, acceptable surfactant compatibility can be maintained at high glyphosate a.e. loadings. Furthermore, as will become clear from the description that follows, a number of additional unexpected benefits have been realized in at least some cases by such addition” (See [0010]). 
It is also noted that Eaton et al disclosing a mixture of glyphosates at a 50:50 ratio meets that claimed ratio of 1:1 (20-35% of each glyphosate salt). 
Applicant’s argument regarding the formulations of Eaton being assessed as to their cloud point, and describing a cloud point not less than 45°C, is also not found persuasive. Examined claims do not recite any cloud point limitation.   
Applicant then argues that Eaton teach multiple surfactants and “that the selection of the effective amine oxide as recited in the claims to accomplish the advantage of the claimed invention is not predictable by a skilled man from among the many options of N,N-dodecyldimethylamine oxide disclosed by Eaton ‘826” (See Remarks, page 11).
The argument is not persuasive. Eaton and the combination of references as cited in the new rejections render each and every component obvious. Selecting one surfactant from a short list is obvious. Also, there is no evidence that the same effect is not achieved from other surfactants. 
The examiner directs attention to MPEP 2123(I) and (II):
 “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Claims 30, 42-63 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616